DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 08/10/2020; IDS, filed 08/10/2020.
Claims 1-13 are canceled. Claims 14-28 are pending. Claims 27 and 28 are withdrawn. Claims 14, 23, and 27 are independent claims.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 14-26, drawn to Organization or Management of Website Content, classified in G06F 16/958.
Group II. Claims 27 and 28, drawn to Data Processing, Commerce, e.g. Shopping of Commerce, Electronic Shopping Interfaces, classified in G06Q 30/0641.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, and do not overlap in scope.  Group I is drawn to organization and management of website content and recites a method for continuously optimizing effectiveness of a website in real-time according to continuously updated and accumulated data (see Claim 1). Group I is drawn to an electronic shopping interface, and recites improving the effectiveness of websites when add-to-cart clicks are determined to have occurred for a specific displayed element in the range (see Claim 27).
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and II are directed to separate classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Abraham Hershkovitz on November 4, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 14-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al. (“Blinnikka”), U.S. Pub. No. 2013/0117663 A1, published May 2013, in view of Henkin et al. (“Henkin”), U.S. Pub. No. 2011/0213655 A1, published September 2011.
Regarding independent claim 14, Blinnikka teaches a closed-loop, dynamic method for continuously optimizing effectiveness of a website in real-time according to continuously updated and accumulated data, the method comprising: logging with at least one processor at least one pre-defined element delivered through a website during use of the website by at least one user; because Blinnikka teaches web page elements which may be associated with computer executable instructions, e.g., a web page element comprising an interactive image may change its display dimensions upon selection by a user (par. 0024-0026; especially par. 0025; par. 0027; Fig. 2).  Blinnikka teaches changing a web page display region element which is a collection of other elements and a mail icon element in response to the placement of a cursor over the "mail" web page element (Figs. 3a, 3b, par. 0028-0029).  For example, the elements within display region element 302 will change in response to entering username and password information in text field elements 310, 312 and selecting the "sign in" command button element 306, the second display region element 302 may correspond to an encapsulated mail account element that corresponds to a user's mail account (par. 0029; Fig. 3b).  Therefore, Blinnikka teaches logging user activities such as selection, to change elements in a web site according to changes in selection or other monitored parameters (par. 0031-0035); specifically, Blinnikka teaches browser parsing, API and creating a DOM to log with the processor identified elements (par. 0034; 0038). Blinnikka further teaches that user interactions with a first amount of content may influence the display of a second amount of content (par. 0037).
Blinnikka suggests but does not expressly teach examining in real-time with an algorithm data analysis, previous and current data collected from the user, and past activities and outcomes; changing in accordance with said algorithm, said pre-defined element with a specified range or pre-defined options to maximize a probability of achieving a desired user activity and a desired outcome; however, Henkin teaches collecting user behavior, e.g. clicks, mouseovers for each URL (par. 0131), and teaches analyzing page data and user data with algorithms and rules (par. 0148) and using business rules and/or preferences to determine customized displays of the look and feel and type of elements to be presented (par. 0155-0158).
Blinnikka suggests but does not expressly teach monitoring and logging at least one change to said pre-defined element within the specified range or pre-defined options; however, Henkin teaches collecting user behavior, e.g. clicks, mouseovers for each URL (par. 0131), and teaches analyzing page data and user data with algorithms and rules (par. 0148; 0204) and using business rules and/or preferences to determine customized displays of the look and feel and type of elements to be presented (par. 0155-0158). Henkin teaches different elements may be assigned different weights and may be given a relevancy score to include a range of values (par. 0169).
Blinnikka suggests but does not expressly teach determining and logging whether the change to the pre-defined element improves an effectiveness of the website to achieve a pre-determined desired activity and/or outcome on the website; however, Henkin teaches a system to provide contextual advertising promotions to end-users based upon real-time analysis of web page content which may be served to an end-user's computer system, where the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant information, advertisements, and/or other content which may then be displayed to the end-user, for example, via real-time insertion of textual markup objects and/or dynamic content (par. 0051).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of monitoring and changing web page elements taught by Blinnikka, with the system for providing contextual advertising, gathering user data, and changing page elements taught by Henkin, since both Blinnikka and Henkin were directed to optimizing web content, since Henkin recognized a greater potential to gather data relating to user behaviors and activities, and to present contextually relevant advertisements to different markets of people who are able to access the Internet (par. 0008), and therefore would have provided these benefits to Blinnikka.

Regarding dependent claim 15, Blinnikka teaches the method of claim 14, wherein said algorithm dynamically changes the pre-defined element in real-time automatically and continuously from accumulated data in combination with at least one feedback loop that changes both the website and the testing parameters in accordance with one of: a specific real-time reaction from said user, accumulated data, and randomly; since Blinnikka teaches that a user may save personalized displayed properties that may be applied to displayed content in a user-customized manner, or display region properties may include instructions for launching or displaying content within a particular program, or for example, predetermined display properties may be transmitted by a content provider (par. 0035), compare to a specific real-time reaction from said user, accumulated data.

Regarding dependent claim 16, Blinnikka does not expressly teach the method of claim 14, wherein random determination is added to said algorithm intermittently or for a period of time; however, Henkin teaches an exploration scheme might choose ads for exploration uniformly at random from the ads that are not currently being shown on the page (par. 0786).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of monitoring and changing web page elements taught by Blinnikka, with the system for providing contextual advertising, gathering user data, and changing page elements taught by Henkin, since both Blinnikka and Henkin were directed to optimizing web content, since Henkin recognized a greater potential to gather data relating to user behaviors and activities, and to present contextually relevant advertisements to different markets of people who are able to access the Internet (par. 0008), and therefore would have provided these benefits to Blinnikka.

Regarding dependent claim 17, Blinnikka does not expressly disclose the method of claim 14, wherein a timing to display the element is changed by the algorithm; however, Henkin teaches the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant information, advertisements, and/or other content which may then be displayed to the end-user, for example, via real-time insertion of textual markup objects and/or dynamic content (par. 0051).

Regarding dependent claim 18, Blinnikka does not expressly teach the method of claim 14, wherein the element is or includes audio and is selected, played and logged as determined by said algorithm; however, Henkin teaches content may include related audio such as a podcast (par. 0094; 0155; 0500). Henkin teaches that the publisher may define different thresholds for each Ad/related element type such as, for example, one or more of the following (or combinations thereof): [0501] Ads [0502] Video [0503] Audio [0504] Related information [0505] Related content [0506] Related articles [0507] Related links [0508] Images [0509] Animation [0510] External feeds [0511] etc. (par. 0500).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of monitoring and changing web page elements taught by Blinnikka, with the system for providing contextual advertising, gathering user data, and changing page elements taught by Henkin, since both Blinnikka and Henkin were directed to optimizing web content, since Henkin recognized a greater potential to gather data relating to user behaviors and activities, and to present contextually relevant advertisements to different markets of people who are able to access the Internet (par. 0008), and therefore would have provided these benefits to Blinnikka.

Regarding dependent claim 19, Blinnikka teaches the method of claim 14, wherein the element attributes are changed and logged as determined by said algorithm; because Blinnikka teaches that displaying the identified element may include adjusting at least one property of a display region, including the dimension or opacity or both of a display region, displaying the element within a bordered or borderless window, and changing the display region properties (par. 0035; par. 0037).

Regarding dependent claim 20, Blinnikka teaches the method of claim 14, wherein the dynamic method stops and starts intermittently; because Blinnikka teaches using PHP Hypertext Preprocessor a server may provide dynamic information that instructs a browser program how to display a web page in response to changing user inputs (par. 0022).

Regarding dependent claim 21, Blinnikka does not expressly teach the method of claim 14, wherein the logging creates a date/time stamp for each occurrence of the displayed element; however, Henkin teaches recording timestamp data for elements in the source page URL (par. 0828-0831; 0854).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of monitoring and changing web page elements taught by Blinnikka, with the system for providing contextual advertising, gathering user data, and changing page elements taught by Henkin, since both Blinnikka and Henkin were directed to optimizing web content, since Henkin recognized a greater potential to gather data relating to user behaviors and activities, and to present contextually relevant advertisements to different markets of people who are able to access the Internet (par. 0008), and therefore would have provided these benefits to Blinnikka.

Regarding dependent claim 22, Blinnikka teaches the method of claims 14, wherein a plurality of elements are monitored and delivered; since Blinnikka teaches monitoring user activities such as selection, to change elements in a web site according to changes in selection or other monitored parameters (par. 0031-0035); specifically, Blinnikka teaches browser parsing, API and creating a DOM to log with the processor identified elements (par. 0034; 0038).

Regarding independent claim 23, Blinnikka teaches a closed loop, dynamic method for continuously optimizing effectiveness of websites in real-time according to continuously updated and accumulated data, the method comprising: logging with at least one processor at least one pre-defined displayed element on plural websites during use of the websites by users; changing with an algorithm said displayed element with a specified range or multiple choices; monitoring changes to said displayed element within the specified range; because Blinnikka teaches web page elements which may be associated with computer executable instructions, e.g., a web page element comprising an interactive image may change its display dimensions upon selection by a user (par. 0024-0026; especially par. 0025; par. 0027; Fig. 2).  Blinnikka teaches changing a web page display region element which is a collection of other elements and a mail icon element in response to the placement of a cursor over the "mail" web page element (Figs. 3a, 3b, par. 0028-0029).  For example, the elements within display region element 302 will change in response to entering username and password information in text field elements 310, 312 and selecting the "sign in" command button element 306, the second display region element 302 may correspond to an encapsulated mail account element that corresponds to a user's mail account (par. 0029; Fig. 3b).  Therefore, Blinnikka teaches logging user activities such as selection, to change elements in a web site according to changes in selection or other monitored parameters (par. 0031-0035); specifically, Blinnikka teaches browser parsing, API and creating a DOM to log with the processor identified elements (par. 0034; 0038). Blinnikka further teaches that user interactions with a first amount of content may influence the display of a second amount of content (par. 0037).
Blinnikka does not expressly teach determining whether the changes to the displayed element improve an effectiveness of the websites to achieve a desired activity on the websites; stopping the determining when the changes are determined by the algorithm to no longer improve the effectiveness of the websites; however, Henkin teaches collecting user behavior, e.g. clicks, mouseovers for each URL (par. 0131), and teaches analyzing page data and user data with algorithms and rules (par. 0148; 0204) and using business rules and/or preferences to determine customized displays of the look and feel and type of elements to be presented (par. 0155-0158). Henkin teaches different elements may be assigned different weights and may be given a relevancy score to include a range of values (par. 0169).
Henkin teaches the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant information, advertisements, and/or other content which may then be displayed to the end-user, for example, via real-time insertion of textual markup objects and/or dynamic content (par. 0051).
Blinnikka teaches maintaining the displayed element on the websites for a period of time, wherein the method is configured to optimize and dynamically change the websites in real-time according to continuously updated and accumulated data; since Blinnikka teaches using PHP Hypertext Preprocessor a server may provide dynamic information that instructs a browser program how to display a web page in response to changing user inputs (par. 0022).
Henkin additionally teaches the processing of Target page types may stop after execution of operational blocks 1008/1008a, whereas the processing of Source pages may include additional processing operations (e.g., 1009-1014), resulting in selection of KeyPhrases (e.g., for highlight/markup) and layer elements to present in one or more dynamic overlay layers (DOLs) (par. 0225).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of monitoring and changing web page elements taught by Blinnikka, with the system for providing contextual advertising, gathering user data, and changing page elements taught by Henkin, since both Blinnikka and Henkin were directed to optimizing web content, since Henkin recognized a greater potential to gather data relating to user behaviors and activities, and to present contextually relevant advertisements to different markets of people who are able to access the Internet (par. 0008), and therefore would have provided these benefits to Blinnikka.

Regarding dependent claim 24, Blinnikka does not disclose the method of claim 23, wherein the logging creates a date/time stamp for each occurrence of the displayed element; however, Henkin teaches recording timestamp data for elements in the source page URL (par. 0828-0831; 0854).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of monitoring and changing web page elements taught by Blinnikka, with the system for providing contextual advertising, gathering user data, and changing page elements taught by Henkin, since both Blinnikka and Henkin were directed to optimizing web content, since Henkin recognized a greater potential to gather data relating to user behaviors and activities, and to present contextually relevant advertisements to different markets of people who are able to access the Internet (par. 0008), and therefore would have provided these benefits to Blinnikka.

Regarding dependent claim 25, Blinnikka teaches the method of claim 23, wherein the displayed element is a background color of the websites; because Blinnikka teaches that displaying the identified element may include adjusting at least one property of a display region, including the dimension or opacity or both of a display region, displaying the element within a bordered or borderless window, and changing the display region properties (par. 0035; par. 0037).

Regarding dependent claim 26, Blinnikka teaches the method of claim 23, wherein the displayed element is a font size used in text displayed on the websites; since Blinnikka teaches display properties specifying the size, position, and layout of the content associated with an element’s name may be applied to the content (par. 0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/Primary Examiner, Art Unit 2144